MUNICIPAL MORTGAGE & EQUITY, LLC

2001 SHARE INCENTIVE PLAN

Deferred Compensation Agreement

THIS DEFERRED COMPENSATION AGREEMENT, dated as of November 7, 2007 (this
“Agreement”), is made by and between MUNICIPAL MORTGAGE & EQUITY, LLC, a
Delaware limited liability company (the “Company”), and DAVID KAY (the
“Grantee”).

WHEREAS, the Grantee is currently employed by MMA Financial, Inc., a
wholly-owned subsidiary of the Company (the “Employer”);

WHEREAS, the Company desires to grant to the Grantee an incentive award of
$600,000 payable 50% in cash and 50% in common shares, no par value per share,
of the Company (the “Common Shares”) with the number of Common Shares based on a
share price of $$21.80 for the Company’s common shares (equal to the weighted
average price per share (as defined in the Share Award Approval Policy adopted
by the Company’s Compensation Committee)) for the 30 trading days preceding the
award date, subject to the terms of the Company’s 2001 Share Incentive Plan (the
“Plan”);

WHEREAS, the Company has reserved Common Shares for such issuance pursuant to
its 2001 Share Incentive Plan (the “Plan”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:

1. Grant of Deferred Shares. Subject to the approvals required under the Plan
and the next sentence, the Company hereby agrees to grant to the Grantee 13,761
Common Shares (the “Deferred Shares”) subject to the terms and conditions of the
Plan and the terms and conditions set forth herein. Notwithstanding anything in
this Agreement to the contrary, the parties hereto agree that, if possible, the
Deferred Shares to be delivered on the first vesting date listed in Section 3
below may be issued by the Company to the Employee pursuant to an exemption from
the registration requirements of the federal securities laws and will be
considered “restricted securities” as such term is defined in Rule 144 of the
Securities Act of 1933, as amended.

1A. Award of Deferred Cash Compensation. The Company hereby agrees to grant to
the Grantee $300,000 (the “Deferred Cash” and together with the Deferred Shares,
the “Deferred Compensation”) subject to the terms and conditions set forth
herein. The deferred compensation granted hereby is intended not to be
constructively received within the meaning of Section 451 of the Internal
Revenue Code of 1986 and the regulations thereunder, as amended, until vested in
accordance with the terms hereof.

2. Incorporation of Plan by Reference. The parties hereto agree that the
Deferred Shares granted hereby have been granted to the Grantee under the Plan,
a copy of which is attached hereto as Exhibit A. The Grantee hereby acknowledges
receipt of the Plan and agrees to be bound by all the terms and provisions
thereof (as presently in effect or hereafter amended). All of the terms,
conditions, and other provisions of the Plan are hereby incorporated by
reference into this Agreement. Capitalized terms used in this Agreement, but not
defined herein, shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern.

3. Vesting of Deferred Compensation.

(a) Vesting. Subject to forfeiture as provided herein or in the Plan, the rights
of the Grantee with respect to each installment of the Deferred Shares will
become vested and nonforfeitable cumulatively and the Deferred Cash shall be
payable as follows, so long as the Grantee remains in the continuous employ of
the Employer or a subsidiary of the Employer from the date hereof to the
applicable vesting date:

          Amount of Deferred Shares   Amount of Deferred Cash   Vesting Date
1/3 of the Deferred Shares
  1/3 of the Deferred Cash   Date of this Agreement
1/3 of the Deferred Shares
  1/3 of the Deferred Cash   February 28, 2009
1/3 of the Deferred Shares
  1/3 of the Deferred Cash   February 28, 2010

(b) Accelerations of Vesting On a Discretionary Basis and Death or Disability.

(i) The provisions of Section 3(a) hereof notwithstanding, the Compensation
Committee of the Company (the “Committee”), may, in its sole discretion, at any
time, upon written notice to the Grantee, accelerate the vesting of all or a
specified portion of the Deferred Shares, as provided in Section 3(a)(iii) of
the Plan, and/or accelerate the payment of the Deferred Cash.

(ii) In the event of a Change in Control of the Company at a time that the
Grantee is employed by the Company or any of its subsidiaries, all Deferred
Shares shall become immediately and fully vested and nonforfeitable upon the
occurrence of such Change in Control, as provided in Section 8(a)(ii) of the
Plan.

(iii) In the event of a termination under Section 7(a)(ii) (Without Cause),
7(a)(iii) (Disability), 7(b) (Good Reason), or 7(c) (Death) of that certain
Employment Agreement dated of even date herewith by and among MMA Financial,
Inc., the Company and the Grantee (the “Employment Agreement”), Grantee shall
become fully vested in any and all outstanding Deferred Compensation.

4. Forfeiture of Deferred Compensation. Except as otherwise provided in Section
3(b), all Deferred Shares that have not vested and become nonforfeitable and all
remaining installments of Deferred Cash that have not been paid shall be
forfeited on the date that the Grantee ceases to be in the employ of the
Employer or a subsidiary of the Employer other than as described in
Section 3(b)(ii) above.

5. Delivery of Deferred Compensation. Within an administratively reasonable time
following each vesting date (not to exceed 30 business days), the Company will,
subject to Section 10 hereof, deliver (a) a certificate or certificates
representing the Deferred Shares that became vested and nonforfeitable on such
date, with any appropriate legend(s) affixed thereto, to the Grantee or such
other person as may be entitled thereto, at the principal office of the Company
or such other place as may be mutually agreed upon by the Company and the
Grantee or such other person and (b) cash in the amount of the vested portion of
the Deferred Cash through the Company’s ordinary course payroll procedures. The
Company agrees to pay all original issue or transfer taxes, if any, on the
vesting of the Deferred Shares and all other fees and expenses necessarily
incurred by the Company or the Employer in connection therewith; provided,
however, that expenses of the Grantee, including withholding and other tax
obligations, shall not be deemed expenses of the Company or the Employer and
shall be the obligation of the Grantee.

6. No Rights of a Holder Until Vesting Dates. Grantee shall not have any of the
rights of a holder of Common Shares with respect to any Deferred Shares
(including either voting rights or rights to receive distributions) until such
Deferred Shares have vested and become nonforfeitable in accordance with this
Agreement.

7. Compliance with Law. No Common Shares shall be issued hereunder until the
Company has received all necessary regulatory approvals and has taken all
necessary steps to assure compliance with federal and state securities laws or
has determined to its satisfaction and the satisfaction of its counsel that an
exemption from the requirements of the federal and applicable state securities
laws are available.

8. Right to Terminate Employment and Adjust Compensation. Nothing contained in
the Plan or this Agreement shall be construed or deemed under any circumstances
to obligate the Employer to continue the employment of the Grantee for any
period of time, and nothing in the Plan or this Agreement shall limit or
restrict the right of the Employer to (a) terminate the Grantee’s employment as
described in the Employment Agreement or (b) to adjust the compensation of the
Grantee at any time.

9. Relation to Other Benefits. No economic or other benefit to the Grantee under
this Agreement will be taken into account in determining any benefits to which
the Grantee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or the Employer nor will
it affect the amount of any life insurance coverage available to any beneficiary
under any life insurance plan covering persons in the employ of the Employer.

10. Tax Withholding. If the Company or the Employer is required to withhold any
tax in connection with any transfer or vesting of Deferred Compensation or any
election by the Grantee with respect to the Deferred Compensation, the Grantee
must pay the tax or make provisions that are satisfactory to the Company and the
Employer for the payment thereof. The Company may defer any transfer of a
sufficient number of Deferred Shares or portion of the Deferred Cash to satisfy
the Grantee’s federal, state, and local tax obligations relating to the vesting
of the Deferred Compensation (and the Company’s or the Employer’s withholding
obligations), to the extent, if any, permitted under rules and regulations
adopted by the Committee and in effect at the time of the vesting of the
Deferred Compensation. In such case, the Deferred Shares withheld will be valued
at such shares’ Fair Market Value.

11. Non-transferability; Beneficiaries. Prior to the vesting dates set forth in
Section 3 hereof, the Grantee shall not pledge, encumber, or hypothecate his
interest in the Deferred Compensation to or in favor of any third party or
subject such interest to any lien, obligation, or liability of the Grantee to
any third party, and any such proscribed action shall be null and void ab
initio. The Grantee shall not transfer any unvested Deferred Shares to any third
party by the Grantee, and any such proscribed transfer shall be null and void ab
initio.

12. Investment Representation; Legends. Unless, at the time of the issuance and
delivery of Deferred Shares hereunder to the Grantee, the sale or other
disposition of the Deferred Shares is (a) registered under a then-effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), and (b) complies with all applicable registration
requirements under state securities laws, the Grantee shall provide to the
Company, as a condition to the delivery of any certificates representing
Deferred Shares, appropriate evidence, satisfactory in form and substance to the
Company, that the Grantee is acquiring the Deferred Shares for investment and
not with a view to the distribution of the shares or any interest in the
Deferred Shares, and a representation to the effect that the Grantee shall make
no sale or other disposition of the Deferred Shares unless (i) the Company shall
have received an opinion of counsel satisfactory to it in form and substance
that such sale or other disposition may be made without registration under the
then-applicable provisions of the Securities Act, the related rules and
regulations of the Securities and Exchange Commission and applicable state
securities laws and regulations, or (ii) the sale or other disposition of the
Deferred Shares shall be registered under a then-effective registration
statement under the Securities Act and complies with all applicable registration
requirements under state securities laws. The certificates representing the
Deferred Shares may bear an appropriate legend giving notice of the foregoing
restriction on transfer of the Deferred Shares and any other restrictive legend
deemed necessary or appropriate by the Company.

13. Unfunded Obligation. The obligation of the Company to transfer the Deferred
Compensation to the Grantee shall be interpreted solely as an unfunded
contractual obligation to transfer such Deferred Compensation in the manner and
under the conditions prescribed under this Agreement. Any assets set aside with
respect to the Deferred Compensation transferable or other amounts payable under
this Agreement shall be subject to the claims of the Company’s and the
Employer’s general creditors, and no person other than the Company or the
Employer shall, by virtue of the provisions of the Plan or this Agreement, have
any interest in such assets. In no event shall any assets set aside (directly or
indirectly) with respect to amounts payable under this Agreement be located or
transferred outside the United States. Neither the Grantee nor any other person
shall have any interest in any particular assets of the Company or the Employer
by reason of the right to receive the Deferred Compensation or any other
benefits under this Agreement, and the Grantee or any such other person shall
have only the rights of a general unsecured creditor of the Company and the
Employer with respect to any rights under the Plan or this Agreement.

14. Miscellaneous. This Agreement shall be binding upon the heirs, executors,
administrators, and successors of the parties hereto. In particular, the
Grantee’s heirs, executors, administrators, and successors shall be subject to
the terms and conditions of the Plan and this Agreement, and the Company or the
Employer may require any such person to execute an agreement or other documents
acknowledging and agreeing to such terms and conditions as a condition precedent
to any transfer of the Deferred Compensation into the name of any such person.

The existence of this Agreement shall not affect in any way the right or power
of the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other shares with preference ahead of
or convertible into, or otherwise affecting the Shares or the rights thereof, or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of the Company’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto; provided, however, that in the event of any inconsistency
with respect to the grant of Deferred Compensation provided for hereunder
between this Agreement and any other agreement between the Company or any of its
affiliates, on the one hand, and the Grantee, on the other hand, the terms and
provisions of this Agreement shall control.

1

This Agreement may be amended, but no amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or which may impair the rights of the
Grantee with respect to the Deferred Compensation shall be valid unless in each
instance such amendment, alternation, suspension, discontinuation, or
termination is expressed in a written instrument duly executed in the name and
on behalf of the Company and by the Grantee; provided, however, that
modifications to this Agreement that are dictated by the requirements of federal
or state laws applicable to the Company shall not be deemed to impair the rights
of the Grantee or otherwise adversely affect the terms of this Agreement.

      MUNICIPAL MORTGAGE & EQUITY, LLC

By:
  /s/ Michael L. Falcone

Name: Michael L. Falcone
Title: Chief Executive Officer

     
Grantee:
 
/s/ David Kay

Name:
  David Kay

2